DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/21/22.  Claims 1-6 and 8-19 are still pending and have been considered below.

Claim Objections
The amendments and/or arguments submitted by Applicant have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 9-11, 13-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shue et al. (2013/0291112).
Claim 1:  Shue et al. discloses an anti-virus chip, comprising:
a first connection terminal, coupled to a connection port of an electronic device(port used to connect removable media device) [page 4, paragraph 0037];
a second connection terminal, coupled to a system circuit of the electronic device(connect to computer system 440 utilizing any suitable interfaces) [page 4, paragraph 0037];
a detection unit, configured to detect whether the connection port is connected to an external device, via the first connection terminal(detect when removable media device is attached) [page 1, paragraph 0017]; and
a processing unit, wherein when the detection unit detects that the connection port is connected to the external device, the processing unit performs a virus-scan program on the external device to determine whether a virus exists in the external device(anti-virus sweep of removable media device) [page 1, paragraph 0016 | page 2, paragraph 0022], when determining that the virus does not exist in the external device, the processing unit establishes a first transmission path between the first connection terminal and the second connection terminal(grant access to safe files) [page 3, paragraph 0025], and when determining that the virus exists in the external device, the processing unit does not establish the first transmission path(not allow access to any files that are determined to be infected) [page 3, paragraph 0027];
wherein the anti-virus chip further comprises:
a first random access memory, wherein when the detection unit detects that the connection port is connected to the external device, the processing unit further performs a write-test program on the first random access memory according to internal data output by the system circuit, the processing unit determines whether another virus exists in the system circuit according to a test result of the write-test program(submit/write contents from the removable media device to a virtual machine containing an entire anti-virus scanning system to perform scans or other verifications to ensure that the removeable media device does not contain malware and/or communicate/write a disk image to server to scan content of disk image to detect malicious software) [page 3, paragraph 0027 | page 4, paragraphs 0035-0036], the processing unit establishes the first transmission path when determining that the virus does not exist in the external device and the another virus does not exist in the system circuit [page 3, paragraph 0025], and the processing unit does not establish the first transmission path when determining that the virus exists in the external device or the another virus exists in the system circuit [page 3, paragraph 0027].
Claim 2:  Shue et al. discloses the anti-virus chip as claimed in claim 1, further comprising: a path control unit, configured to establish or disconnect the first transmission path, wherein the processing unit normally causes the path control unit to disconnect the first transmission path, the processing unit causes the path control unit to establish the first transmission path when determining that the virus does not exist in the external device(blocks access to removable media device until anti-virus engines scan and approves files for access), and after the first transmission path is established, the processing unit farther causes the path control unit to disconnect the first transmission path when the detection unit detects that the connection port is not connected to the external device(removable media device coupled via USB connection and/or network connections; thus, can be decoupled and removed as the media device is described to be “removable”) [page 4, paragraph 0034 | page 5, paragraph 0041].
Claim 3:  Shue et al. discloses the anti-virus chip as claimed in claim 2, wherein the path control unit is further configured to establish or disconnect a second transmission path between the processing unit and the first connection terminal, wherein when the detection unit detects that the connection port is connected to the external device, the processing unit further causes the path control unit to establish the second transmission path between the processing unit and the first connection terminal, so as to perform the virus-scan program on the external device via the second transmission path(provide exclusive access for scanning upon connecting removable media device) [page 3, paragraph 0024 | page 6, paragraph 0046].
Claim 4:  Shue et al. discloses the anti-virus chip as claimed in claim 1, wherein the processing unit comprises: a transmission circuit [page 4, paragraph 0037]; and a processing circuit, wherein when the virus-scan program is performed, the processing circuit performs a virus-scan on the external device through the transmission circuit according to a plurality of virus codes in a virus database, and when the processing circuit discovers that the virus exists in the external device according to the virus codes, the processing circuit determines that the virus exists in the external device(signature based detection) [page 2, paragraph 0022].
Claim 6:  Shue et al. discloses the anti-virus chip as claimed in claim 1, wherein when determining that the virus does not exist in the external device, the processing unit establishes the first transmission path that the first connection terminal and the second connection terminal are directly coupled(made available to users and applications if ARM determines that the stored information is clear of any malware) [pages 1-2, paragraph 0017 | page 6, paragraph 0046].
Claim 9:  Shue et al. discloses an anti-virus method, suitable for an anti-virus chip, wherein the anti-virus chip is coupled between a connection port of an electronic device and a system circuit of the electronic device [page 4, paragraph 0037], and the anti-virus method comprises:
detecting whether the connection port is connected to an external device [page 1, paragraph 0017];
performing a virus-scan program on the external device to determine whether a virus exists in the external device when detecting that the connection port is connected to the external device [page 1, paragraph 0016 | page 2, paragraph 0022];
establishing a first transmission path between the connection port and the system circuit when determining that the virus does not exist in the external device [page 3, paragraph 0025]; and
not establishing the first transmission path when determining that the virus exists in the external device [page 3, paragraph 0027];
wherein the anti-virus chip comprises a first random access memory, and the anti-virus method further comprises:
performing a write-test program on the first random access memory according to internal data output by the system circuit when detecting that the connection port is connected to the external device [page 3, paragraph 0027 | page 4, paragraphs 0035-0036]; and 
determining whether another virus exists in the system circuit according to a test result of the write-test program [page 3, paragraph 0027 | page 4, paragraphs 0035-0036];
wherein the step of establishing the first transmission path between the connection port and the system circuit is performed when determining that the virus does not exist in the external device and the another virus does not exist in the system circuit [page 3, paragraph 0025];
wherein the step of not establishing the first transmission path is performed when determining that the virus exists in the external device or the another virus exists in the system circuit [page 3, paragraph 0027].
Claim 10:  Shue et al. discloses the anti-virus method as claimed in claim 9, wherein after the step of establishing the first transmission path between the connection port and the system circuit, the anti-virus method further comprises: detecting whether the connection port is connected to the external device [page 1, paragraph 0017]; and disconnecting the first transmission path when not detecting that the connection port is connected to the external device [page 4, paragraph 0034 | page 5, paragraph 0041].
Claim 11:  Shue et al. discloses the anti-virus method as claimed in claim 9, wherein the step of performing the virus-scan program on the external device to determine whether the virus exists in the external device comprises: performing a virus-scan on the external device according to a plurality of virus codes in a virus database [page 2, paragraph 0022]; and determining that the virus exists in the external device when discovering that the virus exists in the external device according to the virus codes [page 2, paragraph 0022].
Claim 13:  Shue et al. discloses the anti-virus method as claimed in claim 11, further comprising: establishing a second transmission path between a processing unit of the anti-virus chip and the connection port when detecting that the connection port is connected to the external device [page 3, paragraph 0024 | page 6, paragraph 0046], wherein the step of performing the virus-scan on the external device according to the plurality of virus codes in the virus database is performed on the external device via the second transmission path [page 2, paragraph 0022].
Claim 14:  Shue et al. discloses the anti-virus method as claimed in claim 9, wherein the step of establishing the first transmission path between the connection port and the system circuit when determining that the virus does not exist in the external device includes establishing the first transmission path that the connection port and the system circuit are directly coupled when determining that the virus does not exist in the external device [pages 1-2, paragraph 0017 | page 6, paragraph 0046].
Claim 15:  Shue et al. discloses an anti-virus chip, comprising:
a first connection terminal, coupled to a connection port of an electronic device [page 4, paragraph 0037];
a second connection terminal, coupled to a system circuit of the electronic device [page 4, paragraph 0037];
a random access memory [page 5, paragraph 0044]; and
a processing unit, wherein the processing unit performs a write-test program on the random access memory according to internal data output by the system circuit, the processing unit determines whether a virus exists in the system circuit according to a test result of the write-test program [page 3, paragraph 0027 | page 4, paragraphs 0035-0036], when determining that the virus does not exist in the system circuit, the processing unit establishes a first transmission path between the first connection terminal and the second connection terminal [page 3, paragraph 0025], and when the virus exists in the system circuit, the processing unit does not establish the first transmission path [page 3, paragraph 0027].
Claim 16:  Shue et al. discloses the anti-virus chip as claimed in claim 15, further comprising: a detection unit, configured to detect whether the connection port is connected to an external device via the first connection terminal before the processing unit establishes the first transmission path [page 1, paragraph 0017].
Claim 18:  Shue et al. discloses the anti-virus chip as claimed in claim 16, wherein when the detection unit detects that the connection port is connected to the external device, the processing unit further establishes a second transmission path between the second connection terminal and the processing unit, so as to receive the internal data via the second transmission path [page 3, paragraph 0024 | page 6, paragraph 0046].
Claim 19:  Shue et al. discloses the anti-virus chip as claimed in claim 15, wherein when determining that the virus does not exist in the system circuit, the processing unit establishes the first transmission path that the first connection terminal and the second connection terminal are directly coupled [pages 1-2, paragraph 0017 | page 6, paragraph 0046].

Allowable Subject Matter
Claims 5, 8, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/21/22 have been fully considered but they are not persuasive.
Applicant generally argues that the prior art does not disclose performing a write-test program on the random access memory and either establishing or not establishing a transmission path based on the test result, as claimed; in particular, Applicant appears to contend that Shue et al. merely discloses scanning the data content of a removable media device and fails to disclose performing a write-test program altogether.
Initially, Examiner respectfully submits that the pending claim language only requires a “write-test program” to be performed and does not appear to necessarily limit the claimed “write-test program” to anything in particular; thus, one of ordinary skill in the art would reasonably understand this as simply executing some sort of process/program which provides a test result indicating whether or not a virus exists.
Additionally, Examiner notes that Shue et al. is directed to a technique for determining whether or not a virus exists on the removable media device by submitting/writing contents from the removable media device to a virtual machine containing an anti-virus scanning system for performing scans or other verifications mechanisms; and/or communicating/writing a disk image of the removable media device to a scanning server for detecting whether or not malicious software is present [page 3, paragraph 0027 | page 4, paragraphs 0035-0036].
Shue et al. goes on to disclose that upon performing the anti-virus sweep of removable media device [page 1, paragraph 0016 | page 2, paragraph 0022], the ARM system will grant access to safe files [page 3, paragraph 0025] and deny access to any files that are determined to be infected [page 3, paragraph 0027].
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as Shue et al. appears to fairly teach performing a write-test program on the random access memory to determine whether a virus exists(scanning the removable media device for the presence of malicious software by way of the virtual machine and/or the scanning server) and establishing or not establishing the transmission path depending on whether or not a virus exists(grant access to safe files and deny access to infected files).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed performing of the “write-test program” requiring a more specific interpretation than just its plain and ordinary meaning, such as what is described in paragraph [0045] of the Specification filed on 03/03/21) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD ZEE/Primary Examiner, Art Unit 2435